Exhibit 10.15

 

COVENANT NOT TO COMPETE

AND NON-DISCLOSURE AGREEMENT

 

PARTIES:

 

Don Blair (EMPLOYEE)

 

and

 

NIKE, Inc., and its parents, divisions,

subsidiaries and affiliates. (NIKE):

 

RECITALS:

 

A. This Covenant Not to Compete and Non-Disclosure Agreement is executed upon
initial employment or upon the EMPLOYEE’s advancement with NIKE and is a
condition of such employment or advancement.

 

B. Over the course of EMPLOYEE’s employment with NIKE, EMPLOYEE will be or has
been exposed to and/or is in a position to develop confidential information
peculiar to NIKE’s business and not generally known to the public as defined
below (“Protected Information”). It is anticipated that EMPLOYEE will continue
to be exposed to Protected Information of greater sensitivity as EMPLOYEE
advances in the company.

 

C. The nature of NIKE’s business is highly competitive and disclosure of any
Protected Information would result in severe damage to NIKE and be difficult to
measure.

 

D. NIKE makes use of its Protective Information throughout the world. Protective
Information of NIKE can be used to NIKE’s detriment anywhere in the world.

 

AGREEMENT:

 

In consideration of the foregoing, and the terms and conditions set forth below,
the parties agree as follows:

 

1. Covenant Not to Compete.

 

(a) Competition Restriction. During EMPLOYEE’s employment by NIKE, under the
terms of any employment contract or otherwise, and for on year thereafter, (the
“Restriction Period”), EMPLOYEE will not directly or indirectly, own, manage,
control, or participate in the ownership, management or control of, or be
employed by, consult for, or be connected in any manner with, any business
engaged anywhere in the world in the athletic footwear, athletic apparel or
sports equipment and accessories business, or any other business which directly
competes with NIKE or any of its parent, subsidiaries or affiliated corporations
(“Competitor”). This provision is subject to NIKE’s option to waive all or any
portion of the Restriction Period as more specifically provided below.

 

(b) Extension of Time. In the event EMPLOYEE breaches this covenant not to
compete, the Restriction Period shall automatically toll from the date of the
first breach, and all subsequent breaches, until the resolution of the breach
through private settlement, judicial or other action, including all appeals. The
Restriction Period shall continue upon the effective date of any such settlement
judicial or other resolution. NIKE shall not be obligated to pay EMPLOYEE the
additional compensation described in paragraph 1(d) below during any period of
time in which this Agreement is tolled due to EMPLOYEE’s breach. In the event
EMPLOYEE receives such additional compensation upon the receipt of a written
request by NIKE.

 

COVENANT NOT TO COMPETE AND

NON-DISCLOSURE AGREEMENT – Page 1



--------------------------------------------------------------------------------

(c) Waiver of Non-Compete. NIKE has the option, in its sole discretion, to elect
to waive all or a portion of the Restriction Period or to limit the definition
of Competitor, by giving EMPLOYEE seven (7) days prior notice of such election.
In the event all or a portion of the Restriction Period is waived, NIKE shall
not be obligated to pay EMPLOYEE for any period of time as to which the covenant
not to compete has been waived.

 

(d) Additional Consideration. As additional consideration for the covenant not
to compete described above, should NIKE terminate EMPLOYEE’s employment, NIKE
shall pay EMPLOYEE a monthly severance payment equal to one hundred percent
(100%) of EMPLOYEE’s last monthly base salary while the Restriction Period is in
effect. If EMPLOYEE voluntarily terminates employment, NIKE shall pay EMPLOYEE a
monthly severance payment equal to fifty percent (50%) of EMPLOYEE’s last
monthly base salary while the Restriction Period is in effect. NIKE’s obligation
to pay the above additional consideration shall not begin until the thirtieth
(30th) day after termination of employment, and the first payment to EMPLOYEE
shall follow on the next applicable pay period after the thirty (30) days,
payable in accordance with NIKE’s payroll practices.

 

2. Subsequent Employer. EMPLOYEE agrees that during the Restriction Period,
EMPLOYEE will disclose to NIKE the name of any subsequent employer, wherever
located and regardless of whether such employer is a competitor of NIKE.

 

3. Non-Disclosure Agreement.

 

(a) Protectable Information Defined. “Protected Information” shall mean all
proprietary information, in whatever form and format, of NIKE and all
information provided to NIKE by third parties which NIKE is obligated to keep
confidential. EMPLOYEE agrees that any and all information to which EMPLOYEE has
access concerning NIKE projects and internal NIKE information is Protected
Information, whether in verbal form, machine-readable form, written or other
tangible form, and whether designated as confidential or unmarked. Without
limiting the foregoing, Protected Information includes information relating to
NIKE’s research and development activities, its intellectual property and the
filing or pendency of patent applications, confidential techniques, methods,
styles, designs, design concepts and ideas, customer and vendor lists, contract
factory lists, pricing information, manufacturing plans, business and marketing
plans, sales information, methods of operation, manufacturing processes and
methods, products, and personnel information.

 

(b) Excluded Information. Notwithstanding paragraph 3(a), Protected Information
excludes any information that is or becomes part of the public domain through no
act or failure to act on the part of EMPLOYEE. Specifically, employees shall be
permitted to retain as part of their personal portfolio copies of the employee’s
original artwork and designs, provided that the artwork or designs have become
part of the public domain. In any dispute between the parties with respect to
this exclusion, the burden of proof will be on EMPLOYEE and such proof will be
by clear and convincing evidence.

 

(c) Employee’s Obligations. During the period of employment by NIKE and for a
period of two (2) years thereafter, EMPLOYEE will hold in confidence and protect
all Protected Information and will not, at any time, directly or indirectly, use
any Protected Information for any purpose outside the scope of EMPLOYEE’s
employment with NIKE or disclose any Protected Information to any third person
or organization without the prior written consent of NIKE. Specifically, but not
by way of limitation, EMPLOYEE will not ever copy, transmit, reproduce,
summarize, quote, publish or make any commercial or other use whatsoever of any
Protected Information without the prior written consent of NIKE. EMPLOYEE will
also take reasonable security precautions and such other actions as may be
necessary to insure that there is no use or disclosure, intentional or
inadvertent, or Protected Information in violation of this Agreement.

 

COVENANT NOT TO COMPETE AND

NON-DISCLOSURE AGREEMENT – Page 2



--------------------------------------------------------------------------------

4. Return of Protected Information. At the request of NIKE at anytime, and in
any event, upon termination of employment, EMPLOYEE shall immediately return to
NIKE all confidential documents, including tapes, notebooks, drawings, computer
disks and other similar repositories of or containing Protected Information, and
all copies thereof, then in EMPLOYEE’s possession or under EMPLOYEE’s control.

 

5. Unauthorized Use. During the period of employment with NIKE and thereafter,
EMPLOYEE will notify NIKE immediately if EMPLOYEE becomes aware of the
unauthorized possession, use or knowledge of any Protected Information by any
person employed or not employed by NIKE at the time of such possession, use or
knowledge. EMPLOYEE will cooperate with NIKE in the investigation of any such
incident and will cooperate with NIKE in any litigation with third parties
deemed necessary by NIKE to protect the Protected Information. NIKE shall
provide reasonable reimbursement to EMPLOYEE for each our so engaged and that
amount shall not be diminished by operation of any payment under Paragraph 1(d)
of this Agreement.

 

6. Non-Recruitment. During the term of this Agreement and for a period of one
(1) year thereafter, EMPLOYEE will not directly or indirectly, solicit, divert
or hire away (or attempt to solicit, divert or hire away) to or for himself or
any other company or business organization, any NIKE employee, whether or not
such employee is a full-time employee or temporary employee and whether or not
such employment is pursuant to a written agreement or is at will.

 

7. Accounting of Profits. EMPLOYEE agrees that, if EMPLOYEE should violate any
term of this Agreement, NIKE shall be entitled to an accounting and repayment of
all profits, compensation, commissions, remuneration or benefits which EMPLOYEE
directly or indirectly has realized and/or may realize as a result of or in
connection with any such violation (including the return of any additional
consideration paid by NIKE pursuant to Paragraph 1(d) above). Such remedy shall
be in addition to and not in limitation of any injunctive relief or other rights
or remedies to which NIKE may be entitled at law or in equity.

 

8. General Provisions.

 

(a) Survival. This Agreement shall continue in effect after the termination of
EMPLOYEE’s employment, regardless of the reason for termination.

 

(b) Waiver. No waiver, amendment, modification or cancellation of any term or
condition of this Agreement will be effective unless executed in writing by both
parties. No written waiver will excuse the performance of any act other than the
act or acts specifically referred to therein.

 

(c) Severability. Each provision herein will be treated as a separate and
independent clause and unenforceability of any one clause will in no way impact
the enforceability of any other clause. Should any of the provisions in this
Agreement be found to be unreasonable or invalid by a court of competent
jurisdiction, such provision will be enforceable to the maximum extent
enforceable by the law of that jurisdiction.

 

(d) Applicable Law/Jurisdiction. This Agreement, and EMPLOYEE’s employment
hereunder, shall be construed according to the laws of the State of Oregon.
EMPLOYEE further hereby submits to the jurisdiction of, and agrees that
exclusive jurisdiction over and venue for any action or proceeding arising out
of or relating to this Agreement shall lie in the state and federal courts
located in Oregon.

 

EMPLOYEE   NIKE, INC.

/s/ Donald W. Blair

--------------------------------------------------------------------------------

 

/s/ Jeffrey M. Cava

--------------------------------------------------------------------------------

    VP Global HR Date 11/10/99    

 

COVENANT NOT TO COMPETE AND

NON-DISCLOSURE AGREEMENT – Page 3